Citation Nr: 0721961	
Decision Date: 07/20/07    Archive Date: 08/02/07

DOCKET NO.  05-23 497	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Muskogee, 
Oklahoma


THE ISSUE

Entitlement to service connection for a loss of taste, to 
include as secondary to residuals of skull fracture with 
craniotomy and loss of smell.    


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jessica Seay, Law Clerk


INTRODUCTION

The veteran had active service from June 1966 to May 1974.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2004 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Muskogee, Oklahoma.  

In September 2006, the veteran testified at a videoconference 
hearing before the undersigned Veterans Law Judge.  The 
transcript of the hearing is associated with the claims file 
and has been reviewed.


FINDINGS OF FACT

1.  The veteran has been notified of the evidence necessary 
to substantiate his claim, and all relevant evidence 
necessary for an equitable disposition of this appeal has 
been obtained.

2.  The competent medical evidence does not show that the 
veteran's loss of taste is related to his service-connected 
residuals of skull fracture with craniotomy and loss of 
smell.  

3.  There is no medical evidence that otherwise links the 
veteran's loss of taste to his time in service.  


CONCLUSION OF LAW

The veteran's loss of taste is not proximately due to or the 
result of his service-connected residuals of skull fracture 
with craniotomy and loss of smell.  38 U.S.C.A. §§ 1110, 
5103, 5103(A) (West 2002); 38 C.F.R. §§ 3.159, 3.303, 
3.310(a) (2006).  

REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.	The Veterans Claims Assistance Act of 2000 (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2005); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159 and 3.326(a) (2006). 

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  39 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  The VCAA 
notice must inform the claimant of any information and 
evidence not of record: (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in his possession that 
pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  VCAA notice should be provided to a claimant 
before the initial unfavorable agency of original 
jurisdiction (AOJ) decision on a claim.  Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).  But see Mayfield v. 
Nicholson, 19 Vet. App. 103, 128 (2005), rev'd on other 
grounds, Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. Apr 
05, 2006) (when VCAA notice follows the initial unfavorable 
AOJ decision, remand and subsequent RO actions may 
"essentially cure[] the error in the timing of notice").  
VCAA notice should also apprise the veteran of the criteria 
for assigning disability ratings and for award of an 
effective date.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

In April 2004 correspondence, the RO apprised the veteran of 
the information and evidence necessary to substantiate his 
claim for service connection, which information and evidence 
that he was to provide, and which information and evidence 
that VA will attempt to obtain on his behalf.  The RO 
notified the veteran of what the evidence must show to 
establish entitlement for service connection.  The RO stated 
that it was responsible for obtaining the veteran's service 
medical records, VA medical or treatment records, and any 
other relevant records held by a federal agency.  The RO also 
stated that the VA would make reasonable efforts to obtain 
private medical records.  Further, the RO advised the veteran 
that he should send any evidence in his possession that 
pertained to his claim.  38 C.F.R. § 3.159 (b)(1) (2006).   
In further regard to its duty to notify, the April 2004 VCAA 
notice explained to the veteran that the VA may be able to 
pay him from the date that his claim was received if the 
information or evidence requested was received within one 
year from the date of the letter and VA decided that he was 
entitled to benefits.  Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

The veteran was not, however, advised on what the evidence 
must show to establish service connection secondary to a 
service-connected disability.  Nonetheless, the Board finds 
that the veteran has not been prejudiced by this omission.  
In reviewing the record of correspondence between the RO and 
the veteran, it does not appear that the veteran was unaware 
of what the evidence must show to establish secondary service 
connection.  The veteran was provided with a copy of the June 
2004 RO rating decision, in which he was advised that there 
was no medical evidence showing that the veteran's loss of 
taste was caused by his service-connected residuals of skull 
fracture with craniotomy and loss of smell which is what the 
evidence must establish for secondary service connection.  
The May 2005 Statement of the Case (SOC) reiterated that 
there was no medical opinion that related the veteran's loss 
of sense of taste to his service-connected disability.  The 
Board notes that in response to the RO's correspondence, the 
veteran submitted a statement from his wife and articles to 
demonstrate that his loss of taste was caused by his service-
connected loss of smell which further shows that the veteran 
understood what the evidence must show for secondary service 
connection.  Moreover, neither the veteran nor his 
representative asserts that the veteran did not receive 
adequate notice with respect to his claim.  

The Board also acknowledges that the veteran was not 
specifically advised regarding the element of degree of 
disability in the April 2004 VCAA correspondence.  However, 
the notice defect with respect to that element is deemed 
harmless error in this case because the veteran's claim is 
being denied for reasons explained below and, consequently, 
no disability rating will be assigned.  Moreover, the RO sent 
the veteran a VCAA notice dated in August 2006 that explained 
how a disability rating is assigned.  

The Board observes that the RO provided the veteran with a 
copy of the rating decision of June 2004, the Statement of 
the Case (SOC) dated in May 2005, and a Supplemental 
Statement of the Case (SSOC) dated in April 2006, which 
cumulatively included a discussion on pertinent laws and 
regulations, a summary of the evidence considered, and the 
basis for the decision.  Moreover, the RO sent a follow-up 
duty to assist letter to the veteran in August 2006, which 
was on the day of certification of this case to the Board.  
The Board additionally notes that the RO afforded the veteran 
a hearing in September 2006 in which the veteran was given 
additional time to submit any evidence that was pertinent to 
his claim.  

Therefore, the Board concludes that the requirements of the 
notice provisions of the VCAA have been met, and there is no 
outstanding duty to inform the veteran that any additional 
information or evidence is needed.  Quartuccio v. Principi, 
16 Vet. App. 183, 187 (2002).   

In regard to its duty to assist, the Board notes the 
inclusion of the veteran's service medical records, VA 
examination reports dated from August 1974 to June 2004, the 
veteran's statements, the veteran's wife's (S.H.) statement 
dated in July 2005, and the articles submitted by the veteran 
in the claims folder.  

In further regard to its duty to assist, the RO afforded the 
veteran a VA examination in June 2004.  The Board 
acknowledges the veteran's contention that his VA examination 
was inadequate.  The Board finds that the evidence of record 
including the veteran's own statements regarding his medical 
history and the August 2003 medical examination report are 
sufficient to evaluate the veteran's claim for service 
connection for a loss of taste.  Consequently, a remand for a 
VA examination is not necessary in this case.   

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to the claim.  Accordingly, the Board will proceed 
with appellate review.  


II.	 Evidence

The veteran asserts that his current loss of taste was caused 
by his service-connected residuals of skull fracture with 
craniotomy and loss of smell.  

The service medical records show that the veteran received 
medical treatment for a head injury sustained during service.  
A report of operation dated in February 13, 1967 stated that 
the veteran fell or jumped from a moving vehicle on February 
11, 1967.  The report noted that the veteran was brought to 
Williams Air Force Base Hospital for medical treatment in 
which the veteran received a right frontal craniotomy with 
evacuation of subdural hematoma and internal decompression by 
amputating frontal poles.  

The service medical records are negative of any findings, 
documentation, or problems regarding a loss of taste.  In 
particular, the May 1974 separation examination report 
clinically evaluated the veteran's mouth and throat as normal 
and there were no notations regarding any problems with the 
veteran's sense of taste at that time.  

An August 1974 VA medical examination report reveals that the 
veteran did not report any problems with his sense of taste 
to the VA examiner.  The examiner noted an impression of a 
post-operative craniotomy with no neurological changes.  

In its August 1974 rating decision, the RO granted the 
veteran service connection for residuals of fracture, skull, 
with craniotomy, and loss of smell and assigned a disability 
rating of 10%.  The RO based its decision on a VA examination 
that did not disclose any gross neurological abnormalities 
other than the loss of smell.  

In June 1993, the veteran underwent a VA examination to 
assess the current level of his service-connected loss of 
smell during which the veteran first reported problems 
regarding his sense of taste.  The VA examiner noted that the 
veteran stated that he could taste some, including sweet and 
sour, but that most foods did not taste normal.  

In June 1997, the veteran underwent another VA examination to 
assess the current level of his service-connected loss of 
smell.  The VA examiner noted that the veteran reported that 
he had no taste except that occasionally spicy foods would 
burn.  

In August 2003, the veteran underwent a general examination 
conducted by a private doctor (Dr. D.P, M.D.) as requested by 
the VA.  As part of the examination, Dr. D.P. conducted a 
taste test to evaluate the veteran's sense of taste by using 
salt water, plain water, vinegar, and sugar water.  Dr. D.P. 
determined that the veteran could taste sugar, but could not 
taste salt, plain water, and vinegar.  Dr. D.P. concluded 
that the taste test revealed a partial loss of taste.  There 
is no medical opinion in the report regarding the etiology of 
the veteran's partial loss of taste.    

In June 2004, the veteran underwent a VA examination to 
assess his loss of taste.  The VA examiner noted that the 
veteran was able to differentiate sweet, sour, bitter, and 
salty tastes.  She further stated that the objective 
examination did not disclose a loss of sense of taste at that 
time.  The VA examiner opined that it was not likely that a 
loss of taste was a residual of the service-connected skull 
fracture.

The veteran's wife (S.H.) submitted a statement dated in July 
2005 to demonstrate that the veteran has a loss of taste.  
She stated that on two to three occasions, the veteran ate 
food that was spoiled because he was not able to smell or 
taste.  She explained that she had to pay close attention to 
the food in their home because the veteran had no way of 
telling that the items were no longer good.  She further 
stated that she had been told by various medical personnel 
that a loss of smell affects the way you taste.  

The veteran submitted articles from the Internet to show a 
relationship between the loss of taste and the loss of smell 
as well as loss of taste being a possible consequence of 
brain surgery.  

In the September 2006 videoconference hearing, the veteran 
discussed his inability to taste.  The veteran contended that 
his loss of taste was complete and that he could not taste 
anything.  The veteran explained that he underwent a VA 
examination in June 2004, but that the test did not 
accurately assess his sense of taste.  He stated that instead 
of identifying the materials in regards to whether he could 
taste them or not, he guessed the identity of each material 
by its texture.  The veteran asserted that in light of the 
way the test was conducted that it did not accurately 
determine his loss of taste.  The veteran also stated that 
the first time he noticed his loss of taste was during 
service, but did not pay any attention to it.  However, he 
said that his loss of taste became more noticeable after his 
wife told him he was eating spoiled food and milk.  The 
veteran stated that his loss of taste affected his daily life 
and routine because his wife has to make sure that there is 
no spoiled food in the house because he has eaten spoiled 
food on about 8 or 9 occasions.  


III.  Legal Criteria

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  C.F.R. 
§ 3.303(a) (2006).  Service connection can be established 
when three criteria are met: (1) existence of a current 
disability; (2) the existence of the disease or injury in 
service, and (3) a relationship or nexus between the current 
disability and any injury or disease during service.  Cuevas 
v. Principi, 3 Vet. App. 542 (1992).  

Service connection may be established on a secondary basis 
for a disability that is proximately due to or the result of 
a service-connected disease or injury.  38 C.F.R. § 3.310(a) 
(2006).  Establishing service-connection on a secondary basis 
requires evidence sufficient to show that (1) that a current 
disability exists and (2) that the current disability was 
either (a) caused by or (b) aggravated by a service-connected 
disability.  See 38 C.F.R. § 3.310(a) (2006); see also Allen 
v. Brown, 7 Vet. App. 439 (1995) (en banc) reconciling 
Leopoldo v. Brown, 4 Vet. App. 216 (1993) and Tobin v. 
Derwinski, 2 Vet. App. 34 (1991).  

Where the determinative issue involves a medical diagnosis or 
medical causation, competent medical evidence is required.  
Grottveit v. Brown, 5 Vet. App. 91 (1993).  This burden 
typically cannot be met by lay testimony because lay persons 
are not competent to offer medical opinions.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-95 (1992).  However, lay 
persons can provide an eye-witness account of a veteran's 
visible symptoms. See, e.g., Caldwell v. Derwinski, 1 Vet. 
App. 466, 469 (1991) 


IV.  Analysis

The veteran contends that his current loss of taste was 
caused by his service-connected residuals of skull fracture 
with craniotomy and loss of smell.  

The Board acknowledges that there is conflicting evidence in 
regards to whether the veteran currently has a loss of taste.  
In the June 2004 VA medical examination report, the VA 
examiner noted that the veteran was able to differentiate 
between sweet, sour, bitter, and salty tastes.  The examiner 
determined that the objective examination did not disclose a 
loss of sense of taste.  Conversely, the Board notes that 
there is other evidence of record which suggests that the 
veteran has a partial loss of taste.  In June 1993, the 
veteran reported to a VA examiner that he had some taste 
including sweet and sour, but that most foods did not taste 
normal.  In a June 1997 VA examination report, the VA 
examiner noted that the veteran stated that he had no taste 
except that occasionally spicy food would burn.  Further, in 
an August 2003 medical examination report, the examining 
physician noted a diagnosis of a partial loss of taste based 
on the results of a taste test.  The Board recognizes the 
veteran's contention that his loss of taste is complete, 
however, the objective medical evidence of record supports 
the finding that the veteran has a current partial loss of 
taste.    
 
Nonetheless, the record does not contain any competent 
medical evidence to relate the veteran's loss of taste to his 
service-connected loss of smell.  The June 2004 VA examiner 
opined that it was not likely that the veteran's loss of 
taste was related to his service-connected disability.  There 
is no other medical opinion of record.  

The Board notes that the veteran submitted a statement from 
his wife (S.H.) which explained that various medical 
personnel told her that, in general, a loss of smell can 
affect the sense of taste.  However, S.H. did not state that 
any of the medical personnel related the veteran's own loss 
of taste to his loss of smell.  Furthermore, neither the 
veteran nor S.H. has specifically identified any medical 
personnel who gave this information.  The Board also notes 
that S.H. is a layperson and her account of what the medical 
personnel purportedly said is too attenuated and inherently 
unreliable to constitute competent medical evidence.  
Robinette v. Brown, 8 Vet. App. 69 (1995).  

The Board acknowledges that the veteran submitted articles 
from the Internet which suggest that a loss of taste could be 
a consequence of brain surgery and that a loss of taste may 
be related to a loss of smell.  However, the articles 
submitted by the veteran are not sufficient to link the 
veteran's own loss of taste to his service-connected 
disability.  Consequently, the Board affords the articles no 
probative value.  

Thus, based on the medical evidence of record, the veteran's 
claim for secondary service connection is not warranted.  

Finally, the Board also notes that service connection for a 
loss of taste is not otherwise warranted on a direct basis.  
The veteran contended during his September 2006 hearing that 
his loss of taste first occurred during his time in service.  
The Board recognizes that the veteran, as a layperson, is 
competent to describe his own symptoms and observations.  
Nonetheless, the Board finds that the evidence of record 
outweighs the veteran's contentions.  The service medical 
records are negative of any documentation, references, or 
problems regarding a loss of taste.  In addition, the medical 
evidence of record shows that the veteran did not report a 
loss of taste until June 1993, approximately 19 years after 
the veteran's separation from service.  It is also noted that 
there is no medical opinion of record to relate the veteran's 
current loss of taste to his time in service.  For these 
reasons, service connection is not warranted on a direct 
basis for a loss of taste. 

In conclusion, the Board notes that the benefit of the doubt 
is to be resolved in the claimant's favor in cases where 
there is an approximate balance of positive and negative 
evidence in regard to a material issue.  However, the Board 
finds that the preponderance of the evidence is against the 
claim and an award of service connection on either a direct 
or secondary basis is not warranted.  38 C.F.R. § 3.102 
(2006).


ORDER

Entitlement to service connection for a loss of taste 
including as secondary to residuals of skull fracture with 
craniotomy and loss of smell is denied.    



____________________________________________
John E. Ormond, Jr.
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


